--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


ECO SCIENCE SOLUTIONS, INC. AND
SEPARATION DEGREES - ONE, INC.
 CANCELLATION AND RELEASE AGREEMENT




THIS CANCELLATION AND RELEASE AGREEMENT (“Agreement”), is entered into this 10th
day of January 2017, by and between Eco Science Solutions, Inc. (“ESSI”,
“Company”), a Nevada corporation, and Separation Degrees – One, Inc. (“SDOI”), a
Delaware corporation.


WHEREAS, ESSI currently owes One Million Nine Hundred Twenty Thousand Four
Hundred Twenty Four Dollars ($1,920,424), in outstanding invoices, to SDOI,
pursuant to a Technology Licensing and Marketing Agreement (“Marketing
Agreement”) dated January 1, 2016; an Amendment to that Agreement dated April
25, 2016 (Amendment); Amendment Two to the Agreement dated June 1, 2016
(Amendment Two); and Amendment Three to the Agreement (Amendment Three) dated
October 1, 2016; together the Marketing Agreement and the Amendments shall
herein be referred to collectively as the “Agreements”, and are attached
together to this Agreement as Attachment A.


WHEREAS, pursuant to the Agreements, ESSI was to pay a monthly fee of
Thirty-Five Thousand Dollars ($35,000); increased to Forty-Two Thousand Dollars
($42,000) per month in October 2016, to SDOI as well as monthly fees for
marketing and advertising services.


WHEREAS, pursuant to the Agreements, ESSI was to pay SDOI the monthly fee, as
well as the fees for marketing and advertising services in registered common
shares, until the Company could pay the fees in cash.


WHEREAS, ESSI has satisfied the monthly fees owed to SDOI for the months of
January 2016, through the end of September 2016.  None of the fees incurred for
the marketing and advertising services have been paid; the monthly fees for
October, November, and December 2016 have not been paid.


WHEREAS, there currently remains an outstanding balance of $1,920,424 owed to
SDOI due to unpaid monthly fees and unpaid marketing and advertising services
fees.


WHEREAS, the outstanding balance owed to SDOI would, pursuant to the Agreements,
convert into 16,745,247 Shares of Common Stock as shown in the table attached to
this Agreement as Attachment B.


WHEREAS, the Company has been executing to its business plan, but has not
accumulated enough cash to satisfy its debt with SDOI; the Company and SDOI have
mutually agreed to cancel the outstanding balance owed to SDOI in exchange for
the issuance of four million (4,000,000) common shares of ESSI, to SDOI, or its
designee.


WHEREAS, the Board of Directors of the Company feels it to be in the best
interest of the Company and its Shareholders to reduce the outstanding debt of
the Company in exchange for the issuance of 4,000,000 shares of Common Stock to
SDOI, or its designee.


 
1

--------------------------------------------------------------------------------

 
WHEREAS, ESSI and SDOI hereby mutually agree to cancel the remaining outstanding
balance of the monthly fees and the monthly advertising and marketing services
invoices, owed to SDOI in exchange of the issuance of 4,000,000 Common Shares to
SDOI, or its designee.


WHEREAS, the 4,000,000 shares of ESSI Common Stock issued to SDOI shall be
issued with piggy-back registration rights and will be registered in an S-1
Registration Statement filed with the Securities and Exchange Commission within
six months from the execution of this Agreement.


THEREFORE, it is hereby agreed by both ESSI, and SDOI that the outstanding
balance owed to SDOI, by the Company, for unpaid monthly fees and unpaid
marketing and advertising services in the total amount of $1,920,424, shall be
cancelled, and upon the issuance of the 4,000,000 Common Shares to SDOI, or its
designee, no further obligations of ESSI to SDOI, or by SDOI to ESSI, under the
Agreements, are contemplated.


The undersigned do hereby acknowledge receipt, review, understanding and
agreement of this Cancellation and Release Agreement.
 
 

         
/s/ Jeffrey Taylor
 
 
 
January 10, 2017
Jeffery Taylor, President
      Date  Eco Science Solutions, Inc.                            
/s/ Gannon Giguiere
 
 
 
January 10, 2017
Gannon Giguiere, President
      Date Separation Degrees – One, Inc.        




 
2

--------------------------------------------------------------------------------

 

ATTACHMENTA
 

 
[separationdegrees.jpg]
 
January 1, 2016
 
Eco Sciences Solutions, Inc.
Jeffery Taylor, CEO
1135 Makawao Ave
Suite 103-188
Makawao, HI 96768
 
Dear Jeffery,
 
The purpose of this letter (the “Agreement”) is to confirm a technology
licensing and marketing support agreement between Separation Degrees – One, Inc.
(“SDOI”) and Eco Sciences Solutions, Inc. (“ESSI”) commencing on January 4, 2016
to pursue mutual beneficial opportunities that result in the development,
licensing / acquisition of, and management of on-going technology solutions and
marketing campaigns for ESSI’s initiatives (“BUSINESS”) as outlined below.
 
Section 1.  Initiatives; Roles & Responsibilities. SDOI and ESSI’s respective
roles and responsibilities related to this Agreement for each initiative of the
BUSINESS shall be outlined in subsequent addendums that will address each
specific initiative opportunity.
 
Section 2.  Compensation.  In addition to any defined and mutually agreed upon
development and licensing fees paid to SDOI by ESSI, SDOI and ESSI shall pursue
revenue sharing opportunities from all revenues generated from the
BUSINESS.  SDOI and ESSI shall split NET PROFITS (NET PROFITS is defined as
Gross Profits less Cost of Acquisition on any media spend by either party) that
are generated from any and all opportunities developed from the
BUSINESS.  Revenue sharing percentages from the BUSINESS shall be established in
each subsequent addendum hereafter.
 
SDOI will be issued Series A Preferred Stock initially equal to the current
total authorized common shares outstanding of 650,000,000. Additionally, if ESSI
were to increase it authorized shares outstanding, the Series A Preferred Stock
issued to SDOI would be adjusted within 2 business days to equal the new amount
of common stock authorized. ESSI is prohibited to create any new class of
Preferred or Common Stock without written consent of SDOI.
 
Section 3.  Expenses.  SDOI and ESSI will be responsible for their respective
expenses related to the operations of their respective business entities
(office, personnel, travel, etc.).  In the event that either SDOI and ESSI
provides capital to fund (“BUSINESS EXPENSE”) an initiative related to the
BUSINESS that is mutually agreed upon in advance by both parties, then the
amount of the BUSINESS EXPENSE shall be reimbursed to the contributing party out
of GROSS PROFITS.
 
Section 4.  Payment of Fees and Expenses.  Payment of development and licensing
fees shall be defined in each subsequent addendum that is related to the
specific initiative opportunity.
 
Section 5.  Ownership of Work.  ESSI shall retain ownership to the existing
products and services related to the BUSINESS; provided, however, that SDOI
shall retain exclusive, full ownership of all proprietary processes, technology
development, analysis tools, graphical images and drawings, lead generation and
demand generation development tools and web assets, and any other items that are
part of SDOI’s work that have been developed for the BUSINESS and its related
initiatives.
 
Separation Degrees – One, Inc.
77 Geary Street, 5th Floor * San Francisco, CA * 94108
CONFIDENTIAL * Technology Licensing and Marketing Agreement
 
 
Page 1 of 7
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 6.  Confidentiality.  Each party to this Agreement shall maintain as
strictly confidential and not disclose to any third party any financial or other
proprietary information (the “CONFIDENTIAL INFORMATION”) provided that party by
the other party to this Agreement.
 
The non-disclosing party shall be excepted from the obligations of this section
with respect to any portion of CONFIDENTIAL INFORMATION to the extent that
portion of CONFIDENTIAL INFORMATION:
 
(a) is within the knowledge of the non-disclosing party prior to the Start Date
of this Agreement;
 
(b) or is within the public domain or enters the public domain through no fault
of the non-disclosing party;
 
(c) or is rightfully disclosed to the non-disclosing party by a third party
without obligation of confidentiality, but only to the extent rightfully
permitted by the third party.
 
The obligations of the non-disclosing party under this section with regard to
any portion of CONFIDENTIAL INFORMATION shall continue for a term of twelve (12)
months from the Start Date of this Agreement, or until one of the exceptions
identified above applies to that portion of CONFIDENTIAL INFORMATION.
 
Section 7.  Term; Termination of Engagement.
 
(a)           SDOI’s engagement and all rights and obligations of the parties
hereto shall commence upon SDOI’s receipt of a signed copy of the Agreement, of
which has a start date of December 15, 2015.   The Term of the Engagement shall
be one (1) year with automatic one (1) year renewals (“ENGAGEMENT TERM”).  The
Term of each Initiative as outlined in their respective Addendum shall be one
(1) year from the launch date of each initiative (“INITIATIVE INITIAL TERM”),
with automatic one (1) year renewal(“INITIATIVE RENEWAL TERM”).
 
(b)           Either SDOI or ESSI may terminate this engagement at any time,
with or without cause, upon a ninety (90) day advance written notice; provided,
however, that notwithstanding any such termination, SDOI and ESSI shall continue
to share compensation as outlined in the subsequent Addendums for each
initiative that has launched for the INITIATIVE INITIAL TERM, and if the
initiative has been renewed, then for the INITIATIVE RENEWAL TERM.
 
In addition to the foregoing, the provisions in this Agreement related to
indemnification shall survive termination of this Agreement.
 
Section 8.  Successors and Assigns.  The benefits of this Agreement shall inure
to the respective successors and permitted assigns of the parties hereto and of
the indemnified parties hereunder and their successors and permitted assigns and
representatives, and the obligations and liabilities assumed in this Agreement
by the parties hereto shall be binding upon their respective successors and
permitted assigns.
 
Section 9.  Indemnity.  The indemnification provisions attached hereto as
Exhibit A are incorporated herein and made a part hereof.
 
Separation Degrees – One, Inc.
77 Geary Street, 5th Floor * San Francisco, CA * 94108
CONFIDENTIAL * Technology Licensing and Marketing Agreement
 
Page 2 of 7
 
 
 

--------------------------------------------------------------------------------

 
 
Section 10.  Arbitration.  Unless the Parties mutually agree otherwise in
writing, all claims, disputes or other matters in question between the Parties
to this Agreement, arising out of or relating to this Agreement or the breach
thereof, shall be subject to and decided by arbitration, in accordance with the
commercial arbitration rules of the American Arbitration Association then in
effect.  The decision of the arbitrator shall be final and binding on each
party, and judgment upon the arbitration award may be entered in any court
having jurisdiction over the matter.  This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without regard
to the conflicts of laws rules thereof, and any arbitration shall be brought in
Orange County, California using California laws.
 
Section 11. Force Majeure.  Any failure or delay by either the ESSI or SDOI in
the performance of its obligations under this Agreement is not a default or
breach of the Agreement or a ground for termination under this Agreement to the
extent the failure or delay is due to elements of nature or acts of God, acts of
war, terrorism, riots, revolutions, legal actions, strikes or other factors
beyond the reasonable control of a party (each, a “Force Majeure Event”).  The
party failing or delaying due to a Force Majeure Event agrees to give notice to
the other party which describes the Force Majeure Event and includes a good
faith estimate as to the impact of the Force Majeure Event upon its
responsibilities under this Agreement, including, but not limited to, any
scheduling changes.  If the Force Majeure Event causes all or a portion of the
services to be delayed, or otherwise causes a failure to comply with this
Agreement, and continues to occur for more than thirty (30) days after notice of
the Force Majeure Event the Term shall be extended for the specific time delay.
 
Section 12.  Miscellaneous.
(a) ESSI expressly acknowledges that all opinions and advice (written or oral)
given by SDOI to ESSI in connection with SDOI’s work related to the BUSINESS are
intended solely for the benefit and use of ESSI.
 
(b) ESSI shall be under no obligation to enter into or execute any transaction,
partnership or other agreement or arrangement with any party as a result of this
Agreement and the entry into any transaction; partnership or other agreement or
arrangement shall be in the sole discretion of ESSI.
 
(c) ESSI acknowledges that SDOI’s work does not represent and guarantee any
success for the BUSINESS.
 
(d) ESSI is a sophisticated business enterprise that has engaged SDOI for the
limited purposes set forth in this Agreement, and the parties acknowledge and
agree that their respective rights and obligations are contractual in
nature.  In the event of any business transaction or engagement, each party
disclaims an intention to impose fiduciary obligations on the other by virtue of
the engagement contemplated by the Agreement, and each party agrees that there
is no fiduciary relationship between them.
 
(e) ESSI represents and warrants to SDOI that SDOI's engagement hereunder has
been duly authorized and approved by all corporate action by ESSI and this
letter Agreement has been duly executed and delivered by ESSI and constitutes a
legal, valid and binding obligation of ESSI.  SDOI represents and warrants to
ESSI that SDOI’s engagement hereunder has been duly authorized and approved by
all necessary corporate action by SDOI and this letter Agreement has been duly
executed and delivered by SDOI and constitutes a legal, valid and binding
obligation of SDOI.
 
(f) SDOI shall have the right to include ESSI and the BUSINESS’s name, logo and
any non-confidential information relating to the engagement in SDOI’s website
and marketing materials.
 
(g) The ESSI acknowledges that it is not relying on the advice of SDOI for tax,
legal or accounting matters it is seeking, and will rely on the advice of its
own professionals and advisors for such matters.
 
(h) This Agreement may be executed in one or more counterparts, which together
shall constitute the same agreement.
 
 
***
Separation Degrees – One, Inc.
77 Geary Street, 5th Floor * San Francisco, CA * 94108
CONFIDENTIAL * Technology Licensing and Marketing Agreement
 
 
Page 3 of 7
 
 
 

--------------------------------------------------------------------------------

 
 
 
This Agreement and the exhibit attached hereto shall constitute the full scope
of the relationship between SDOI and ESSI.  Please sign this letter at the place
indicated below, whereupon it will constitute our mutually binding agreement
with respect to the matters contained herein.
 
Sincerely,
 
 
SEPARATION DEGREES – ONE, INC.
 
 

By:   /s/Gannon Giguiere
 

         Gannon Giguiere, CEO
 
Agreed to and accepted:
 
ECO SCIENCES SOLUTIONS, INC.
 
By:
/s/Jeffery Taylor      
 

         Jeffery Taylor, CEO
 
 
Separation Degrees – One, Inc.
77 Geary Street, 5th Floor * San Francisco, CA * 94108
 CONFIDENTIAL * Technology Licensing and Marketing Agreement
 
 
Page 4 of 7
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT A – INDEMNIFICATION PROVISION
 
Eco Sciences Solutions, Inc. (“ESSI”) agrees to indemnify and hold harmless
Eventure Interactive, Inc. (“SDOI”) and its affiliated entities, partners,
employees, consultants, legal counsel, agents, members, managers,
representatives, and agents (collectively the “Indemnified Parties”) from and
against any and all losses, claims, damages, obligations, penalties, judgments,
awards, liabilities, costs, expenses and disbursements (and any and all actions,
suits, proceedings and investigations in respect thereof and any and all
reasonable legal and other costs, expenses and disbursements in giving testimony
or furnishing documents in response to a subpoena or otherwise), including,
without limitation, the reasonable costs, expenses and disbursements, as and
when incurred, of investigating, preparing or defending any such action, suit,
proceeding or investigation (whether or not in connection with litigation in
which any of the Indemnified Parties is a party), directly or indirectly, caused
by, relating to, based upon, arising out of, or in connection with, the
Indemnified Parties’ performance or nonperformance of its obligations under the
letter agreement between ESSI and SDOI to which these provisions are attached
and form a part (the “Agreement”); provided, however, that ESSI shall not be
obligated to indemnify, defend or hold harmless Indemnified Parties for losses,
claims, damages, obligations, penalties, judgments, awards, liabilities, costs,
expenses and disbursements suffered by or paid by Indemnified Parties as a
result of acts or omissions of Indemnified Parties which have been made or not
made in bad faith or which constitute willful misconduct.
 
These indemnification provisions shall be in addition to any liability, which
ESSI may otherwise have to Indemnified Parties.  In order to provide for just
and equitable contribution, if a claim for indemnification pursuant to these
indemnification provisions is made but it is found in a final judgment by a
court of competent jurisdiction (not subject to further appeal) that such
indemnification may not be enforced in such case, even though the express
provisions hereof provide for indemnification in such case, then ESSI, on the
one hand, and the applicable Indemnified Parties, on the other hand, shall
contribute to the losses involved in such proportion as is appropriate to
reflect (i) the relative benefits received by ESSI, on the one hand, and the
applicable Indemnified Parties, on the other hand, (ii) the relative fault of
ESSI, on the one hand, and the applicable Indemnified Parties, on the other
hand, in connection with the statements, acts or omissions which resulted in
such losses, and (iii) relevant equitable considerations.  Neither termination
nor completion of the engagement of SDOI under this Agreement, shall affect
these indemnification provisions which shall then remain operative and in full
force and effect.
 
The foregoing provisions are in addition to any rights the parties may have at
common law or otherwise and shall be binding on and inure to the benefit of any
successor, assigns, and personal representatives of the indemnifying party and
each indemnified party.  The provisions of this Exhibit shall remain in full
force and effect notwithstanding (i) any investigation made by or on behalf of
SDOI or (ii) the completion or termination of the engagement.
 
 
 
Separation Degrees – One, Inc.
77 Geary Street, 5th Floor * San Francisco, CA * 94108
 CONFIDENTIAL * Technology Licensing and Marketing Agreement
 
Page 5 of 7
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ADDENDUM 1 TO AGREEMENT
 
This document is in reference to a contract agreement dated January 1, 2016,
between Separation Degrees – One, Inc. (“SDOI”) and Eco Sciences Solutions, Inc.
(“ESSI”).
 
May it be known that the undersigned parties, for good consideration, do hereby
agree to make the following changes and / or additions that are outlined below.
These additions shall be made valid as if they are included in the original
stated contract.
 
Stated Contract for:
 
The issuance and DWAC of $35,000 worth of S-8 shares in ESSI Common Stock
(issued at a 30% discount to the market VWAP on the date of payment due (the 1st
of every month), or a share price of $0.01 whichever is greater), to SDOI for
ongoing project planned technical development/maintenance, production and
staging server administration, ongoing marketing services and monthly
advertising management.   DWAC distribution is to occur on or before the 1st
business day of each calendar month for services provided by SDOI.
 
The issuance of 500,000 shares in Common Stock, with Piggy Back Registration
Rights for the acquisition of SDOI’s discrete communications software platform,
including custom developed libraries name “Communications Platform Asset
Purchase Agreement, Dated January 4, 2016. DWAC distribution is to occur on or
before the March 1, 2016. Both parties agree that SDOI has the right to request
that the shares owed to them be delivered in increments less than the total
amount of 500,000.
 
No other terms or conditions of the above mentioned contract shall be negated or
changed as a result of this here stated addendum.
 
 
 
 
Separation Degrees – One, Inc.
77 Geary Street, 5th Floor * San Francisco, CA * 94108
 CONFIDENTIAL * Technology Licensing and Marketing Agreement
 
 
Page 6 of 7
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Agreed to and accepted:
 
Sincerely,
SEPARATION DEGREES – ONE, INC.
 
By: /s/Gannon Giguiere
Gannon Giguiere
CEO
 
Agreed to and accepted:
 
ECO SCIENCES SOLUTIONS, INC.
By:
/s/Jeffery Taylor

Jeffery Taylor
CEO
 
Separation Degrees – One, Inc.
77 Geary Street, 5th Floor * San Francisco, CA * 94108
 CONFIDENTIAL * Technology Licensing and Marketing Agreement
 
 
Page 7 of 7



 
 

--------------------------------------------------------------------------------

 


AMENDMENT TO AGREEMENT




THIS AMENDMENT TO AGREEMENT (“Amendment”) is entered into this 25th day of April
2016, by and between Eco Science Solutions, Inc., (“ESSI”), a Nevada
corporation, and Separation Degrees – One, Inc. (“SDOI”), a Nevada corporation.
 
WHEREAS, a Technology Licensing and Marketing Support Agreement was entered into
between Separation Degrees – One, Inc. (“SDOI”) and Eco Sciences Solutions, Inc.
(“ESSI”) commencing on December 15, 2015, and executed January 1, 2016.
 
WHEREAS, this Amendment is for the sole purpose of amending the following term
set forth in the SDOI Technology Licensing and Marketing Support Agreement
(“Agreement”) under paragraph 2 entitled “compensation”:
 
“SDOI will be issued Series A Preferred Stock initially equal to the current
total authorized common shares outstanding of 650,000,000. Additionally, if ESSI
were to increase it authorized shares outstanding, the Series A Preferred Stock
issued to SDOI would be adjusted within 2 business days to equal the new amount
of common stock authorized. ESSI is prohibited to create any new class of
Preferred or Common Stock without written consent of SDOI.”
 
WHEREAS, this Amendment changes the terms of the SDOI Agreement only so far as
the following:
 
“ESSI will issue, or cause to be issued, 1,000 Series A Preferred Shares to SDOI
in consideration of the SDOI Agreement, and at such time as SDOI requests the
issuance.  Additionally, S-8 shares shall be issued to SDOI to cover monthly
service charges, until such time as mutually agreed by both ESSI and SDOI that
SDOI shall be paid its monthly services charges in cash.”
 
 
Series A Preferred Shares are defined as follows:
 
 
The holder of the shares of the Series A Voting Preferred Stock has the right to
vote those shares of the Series A Voting Preferred Stock regarding any matter or
action that is required to be submitted to the shareholders of the Company for
approval. The vote of each share of the Series A Voting Preferred Stock is equal
to and counted as 10 times the votes of all of the shares of the Company’s (i)
common stock, and (ii) other voting preferred stock issued and outstanding on
the date of each and every vote or consent of the shareholders of the Company
regarding each and every matter submitted to the shareholders of the Company for
approval. The Series A Voting Preferred Stock will not be convertible into
Common Stock.
 
 
All other terms and conditions of the SDOI Agreement shall remain the same.
 
1
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Upon execution of this Amendment, the undersigned do hereby acknowledge that
they have received, reviewed, understand, and agree to the terms of the
Amendment.
 


SEPARATION DEGREES – ONE, INC.
           /s/ Gannon Giguiere    April 25, 2016
Gannon Giguiere, President
 
Date
     
ECO SCIENCE SOLUTIONS, INC.
           /s/Jeffery Taylor     April 25, 2016
Jeffery Taylor, President
 
Date
     


2

 
 

--------------------------------------------------------------------------------

 

AMENDMENT TO TECHNOLOGY LICENSING
AND MARKETING AGREEMENT BETWEEN
 SEPARATION DEGREES – ONE, INC. AND ECO SCIENCE SOLUTIONS, INC.


This Amendment, Two, dated June 1, 2016, is relative to a Technology Licensing
and Marketing Agreement (“Agreement”) entered into by and between Separation
Degrees – One, Inc. (SDOI) and Eco Science Solutions, Inc. (ESSI) and dated
January 1, 2016, and a subsequent Addendum 1 (“Addendum”) to that Agreement.
 
This Amendment is entered into in so far as the stated terms of “Section 2.
Compensation”, and with regard to both the Agreement, the Addendum and the
Amendment One.
 
Section 2. Compensation stated as follows:
 
In the Agreement:
 
In addition to any defined and mutually agreed upon development and licensing
fees paid to SDOI by ESSI, SDOI and ESSI shall pursue revenue sharing
opportunities from all revenues generated from the BUSINESS. SDOI and ESSI shall
split NET PROFITS (NET PROFITS is defined as Gross Profits less Cost of
Acquisition on any media spend by either party) that are generated from any and
all opportunities developed from the BUSINESS. Revenue sharing percentages from
the BUSINESS shall be established in each subsequent addendum hereafter.
 
SDOI will be issued Series A Preferred Stock initially equal to the current
total authorized common shares outstanding of 650,000,000. Additionally, if ESSI
were to increase it authorized shares outstanding, the Series A Preferred Stock
issued to SDOI would be adjusted within 2 business days to equal the new amount
of common stock authorized. ESSI is prohibited to create any new class of
Preferred or Common Stock without written consent of SDOI.
 
In the Addendum:
 
The issuance and DWAC of $35,000 worth of S-8 shares in ESSI Common Stock
(issued at a 30% discount to the market VWAP on the date of payment due (the 1st
of every month), or a share price of $0.01 whichever is greater), to SDOI for
ongoing project planned technical development/maintenance, production and
staging server administration, ongoing marketing services and monthly
advertising management.   DWAC distribution is to occur on or before the 1st
business day of each calendar month for services provided by SDOI.
 
The issuance of 500,000 shares in Common Stock, with Piggy Back Registration
Rights for the acquisition of SDOI’s discrete communications software platform,
including custom developed libraries name “Communications Platform Asset
Purchase Agreement, Dated January 4, 2016. DWAC distribution is to occur on or
before the March 1, 2016. Both parties agree that SDOI has the right to request
that the shares owed to them be delivered in increments less than the total
amount of 500,000.
 
This Amendment ELIMINATES the following terms of Section 2. Compensation in the
Agreement:
 
SDOI will be issued Series A Preferred Stock initially equal to the current
total authorized common shares outstanding of 650,000,000. Additionally, if ESSI
were to increase its authorized shares outstanding, the Series A Preferred Stock
issued to SDOI would be adjusted within 2 business days to equal the new amount
of common stock authorized. ESSI is prohibited to create any new class of
Preferred or Common Stock without written consent of SDOI.
 
And provides for the ADDITION of the following terms to Section 2. Compensation
of the Agreement and to the Addendum 1 as follows:
 
Invoices for advertising services will be billed separately from the $35,000
standard monthly fee and will have the same terms as the monthly fee; i.e., the
amount invoiced will be paid via the issuance of S-8 shares of ESSI Common Stock
(issued at a 30% discount to the market VWAP on the date of payment due (the 1st
of every month), or a share price of $0.01, whichever is greater), to SDOI for
ongoing advertising services.  DWAC distribution is to occur on or before the
1st business day of each calendar month for services provided by SDOI.
 
 
1
 
 
 

--------------------------------------------------------------------------------

 
 
There will be no preferred shares issued to SDOI under the Agreement, the
Addendum 1, or this Amendment for services rendered by SDOI to ESSI.
 
ALL OTHER TERMS AND CONDITIONS OF THE AGREEMENT DATED JANUARY 1, 2016, THE
ADDENDUM, AND THE AMENDMENT ONE REMAIN THE SAME.
 
The undersigned, by signing below, acknowledges that they have read, understood
and agree to the terms of this Amendment, dated this 1st day of June 2016.
 
SEPARATION DEGREES – ONE, INC.
 
/s/ Gannon Giguiere
_________________________________
By: Gannon Giguiere, President
 
ECO SCIENCE SOLUTIONS, INC.
 
/s/Jeffery Taylor
________________________________
By:  Jeffery Taylor, President
2

 


 
 

--------------------------------------------------------------------------------

 
 
AMENDMENT THREE TO TECHNOLOGY LICENSING AND MARKETING
AGREEMENT BETWEEN SEPARATION DEGREES – ONE, INC. AND ECO SCIENCE SOLUTIONS, INC.


THIS AMENDMENT THREE, dated October 1, 2016, is relative to a Technology
Licensing and Marketing Agreement (“Agreement”) entered into by and between
Separation Degrees – One, Inc. (SDOI), and Eco Science Solutions, Inc. (ESSI),
dated January 1, 2016, an Addendum to that Agreement dated the same day, and an
Amendment to Technology Licensing and Marketing Agreement between Separation
Degrees – One, Inc. and Eco Science Solutions, Inc. dated June 1, 2016
(“Amendment 2”).
 
This Amendment Three is entered into in so far as to the dollar amount of the
issuance of S-8 shares of ESSI Common Stock, as stated terms of “Section 2.
Compensation”, and with regard to both the Agreement, the Addendum, and the
Amendments to the Agreement.
 
This Amendment Three increases the issuance of $35,000 worth of S-8 shares of
ESSI Common Stock to $42,000 worth of S-8 shares of ESSI Common Stock effective
October 1, 2016.
 
All other terms and conditions remain the same, and no terms shall be negated or
changed as a result of this Amendment Three.
 
The undersigned, by signing below, do hereby acknowledge the receipt, review and
understanding of the Amendment and do hereby agree to the increase from the
issuance of S-8 Shares from $35,000 to $42,000 S-8 Shares.
 
 


SEPARATION DEGREES – ONE, INC.
           /s/Gannon Giguiere    October 1, 2016
Gannon Giguiere, President
 
Date
     
ECO SCIENCE SOLUTIONS, INC.
            /s/Jeffery Taylor    October 2, 2016
Jeffery Taylor, President
 
Date
     


 
 

--------------------------------------------------------------------------------

 

 
ATTACHMENT B
 
SDOI INVOICE CONVERSION TO ESSI SHARES


INVOICE DATE
AMOUNT
OF INVOICE
VWAP
DISCOUNT
CONVERSION PRICE
TOTAL CONVERTED SHARES
1/1/2016
 
$73,510.00
$0.0049
30%
$0.01
7,351,000
2/1/2016
 
$76,225.00
$0.24
30%
$0.168
4,537,202
3/1/2015
 
$76,556.00
$0.41
30%
$0.287
266,746
4/1/2016
 
$124,589.00
$0.367
30%
$0.2568
485,160
5/1/2016
 
$126,956.00
$0.270
30%
$0.189
671,725
6/1/2016
 
$125,000.00
$0.258
30%
$0.180
694,444
7/1/2016
 
$150,000.00
$0.244
30%
$0.1709
877,706
8/1/2016
 
$150,000.00
$0.272
30%
$0.1901
789,058
9/1/2016
 
$200,000.00
$0.678
30%
$0.4743
421,674
10/1/2016
$226,157.00
$1.61
 
30%
$1.127
200,672
11/1/2016
 
$237,464.85
$1.96
30%
$1.372
173,079
12/1/2016
 
$227,966.25
$1.76
30%
$1.232
185,038
TOTAL
$1,794,424.00
     
16,653,504



MONTHLY INVOICE DATE
AMOUNT
OF INVOICE
VWAP
DISCOUNT
CONVERSION PRICE
TOTAL CONVERTED SHARES
10/1/2016
$42,000.00
$1.61
30%
$1.127
37,267
11/1/2016
$42,000.00
$1.96
30%
$1.372
30,612
12/1/2016
$42,000.00
$1.76
30%
$1.232
23,864
TOTAL
$126,000.00
     
91,743



TOTAL OUTSTANDING BALANCE: $1,920,424.00
TOTAL SHARES UNDER THE AGREEMENTS (IF CONVERTED): 16,745,247

 
 

--------------------------------------------------------------------------------

 
